Citation Nr: 1015543	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-38 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has bilateral hearing loss that is causally 
related to service or that bilateral hearing loss manifested 
to a compensable degree within the first post-service year.

2.  The preponderance of the evidence is against finding that 
the Veteran has tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2008.

VA has obtained the Veteran's service treatment records, 
offered the Veteran assistance in obtaining evidence, 
afforded the Veteran a physical examination, and obtained 
medical opinions as to the etiology of his bilateral hearing 
loss and tinnitus.  As will be discussed in greater detail 
below, the Board finds the VA examination and VA opinions to 
be thorough and adequate upon which to base a decision on the 
claims.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran received an enlistment audiologic examination in 
September 1968.  His ears and ear drums were noted as normal 
at this time.  Upon audiologic evaluation at this time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
0
0
LEFT
0
0
10
15
5
0

It is noted that upon further physical inspection in January 
1969 that no additional defects were discovered and the 
Veteran was found fit for duty.  

The Veteran received a separation audiologic examination in 
September 1971.  His ears and ear drums were noted as normal 
at this time.  Upon audiologic evaluation at this time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
0
N/A
0
N/A
LEFT
10
0
0
N/A
0
N/A

The Veteran seeks compensation for bilateral hearing loss and 
tinnitus.  He relates that during his service in the 
military, including service in Vietnam, he served as a 
Personnel Accounting Specialist (Statistical Clerk), with his 
most significant noise exposure during basic training coming 
from firearms and explosions on the infiltration courses.  He 
denies any other noise exposure.  See August 2008 report of 
VA medical examination.

In furtherance of substantiating his claim, the Veteran was 
afforded a VA audiologic examination in August 2008.  The 
examiner reviewed the claims file and noted the Veteran's 
reported history of noise exposure as outlined above, 
including the Veteran's denial of any noise exposure without 
the use of hearing protection following his discharge from 
service, particularly when the Veteran worked as a police 
officer and then as a welder.  Also noted was that the 
Veteran's mother developed hearing loss later in life and 
that the Veteran had no history of head or ear trauma.  It 
was noted that the Veteran was in good health and took no 
medications and that he then denied dizziness or imbalance; 
however, the Veteran did report a history of hospitalization 
for labrynthitis 12 years prior.  

At this time the Veteran reported a history of constant 
tinnitus.  He related that constant ringing of his ears began 
during basic training after training on infiltration courses.  

Upon audiologic evaluation at this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
70
LEFT
15
15
25
50
65

Pure tone averages were 45 for the right ear and 38.75 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 94 percent in the 
left ear.  These measurements meet the threshold for 
considering impaired hearing a disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  

The examiner assessed right-sided mild to severe 
sensorineural hearing loss and left-sided moderate to severe 
sensorineural hearing loss.  It was noted that treatment of a 
hearing disorder would not cause a change in the hearing 
threshold levels.  

The examiner stated that was not likely that the Veteran's 
current hearing loss was due to acoustic trauma in service.  
In this regard, the examiner noted that a complete review of 
the claims file, particularly the service treatment records 
and the entrance and separation audiologic examinations, 
showed normal auditory thresholds.  The examiner noted that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift, which disappears in 16 to 
48 hours after exposure to loud noise.  Also, the examiner 
related that impulse sounds may also damage the structure of 
the inner ear resulting in immediate hearing loss and that 
continuous exposure to loud noise can also damage the 
structure of the hair cells resulting in hearing loss.  The 
examiner explained that if the hearing loss did not recover 
completely from a temporary threshold shift, a permanent 
hearing loss would exist and that because the damage was done 
when exposed to noise, a normal audiogram subsequent to the 
noise exposure would verify that the hearing had recovered 
without permanent loss.  The examiner deferred the tinnitus 
matter for consideration by the Compensation and Pension 
Coordinator.

In September 2008 the Chief of the Audiology/Speech 
Department at the VA Medical Center in Omaha, Nebraska 
entered an addendum to the August 2008 VA examination on the 
etiology of the Veteran's tinnitus.  The examiner noted that 
there exists a high correlation between hearing loss, 
tinnitus and noise exposure.  He also noted that the presence 
of a "ratable" hearing loss from service or audiometric 
configuration consistent with noise exposure is a strong 
indicator that any reported tinnitus would also be due to 
noise exposure.  It was noted conversely that normal hearing 
from service would strongly suggest that any reported 
tinnitus would be less likely due to in-service noise 
exposure.  The examiner concluded that because the Veteran's 
hearing was normal at separation it was "less likely as 
not" that the reported tinnitus was from military noise 
exposure.  The examiner felt that the Veteran's reported 
tinnitus was more likely than not due to his current hearing 
loss and/or noise exposure subsequent to service.

The Board has no doubt that the Veteran was exposed to some 
loud noise in service.  Nevertheless, the preponderance of 
the evidence is against the claims of service connection for 
hearing loss and tinnitus.  As discussed, the Veteran 
underwent a thorough evaluation in which the examiner 
elicited a history from the Veteran, and reviewed his service 
treatment records.  The examiners provided rationale as to 
why the Veteran's bilateral hearing loss and tinnitus were 
not related to noise exposure in service.  The Board finds 
these opinions to be the most persuasive evidence of record.

As to the Veteran's own report of an onset of symptoms in 
service, the Board recognizes that a lay person is competent 
to describe symptoms of which he or she has first-hand 
knowledge, particularly ringing, buzzing, etc., of the ears 
(tinnitus).  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The Board also notes that hearing loss is a type 
of condition that the Veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, even if an 
assertion of continuity of symptomatology after service was 
deemed credible, a lay person is not necessarily competent to 
link that symptomatology to a specific underlying disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this instance, the Veteran as a lay person is competent to 
relate experiencing subjective symptomatology such as 
difficulty hearing and ringing in his ears.  However, it must 
also be considered that he is relating events that occurred 
decades ago.  Furthermore, the VA examiners considered the 
Veteran's lay testimony, but also relied in larger part on 
the results of objective testing at separation in rendering 
their opinions, and explained their rationale for doing so.  
Thus, while the Board has considered the Veteran's reports, 
the Board ultimately places more weight on the findings of 
the competent health care specialists.  

The Board has also considered an August 2009 statement in 
which the Veteran's representative asserted several errors on 
VA's part.  First, the representative asserted that VA made a 
"gross misinterpretation" of a recently updated worksheet 
in the VA Clinician's Guide and failed to remedy this error 
by cancelling a follow-up examination.  Secondly, the 
representative claimed that VA erred by ignoring the 
Veteran's lay statements, particularly with regard to the 
onset of tinnitus in service.  Thirdly, the representative 
stated that the claim for service connection of bilateral 
hearing loss has been erroneously denied because hearing loss 
did not first meet the regulation's requirements during 
service.  See Hensley, supra.  Lastly, the Veteran's 
representative asserted that the Veteran's separation 
audiologic examination was "dubious" and if it were to be 
believed then the Veteran "experienced a near miraculous 
recovery of hearing during his period of service, an unlikely 
event at best."

With respect to the first assertion, the Board fails to 
discern any error in the August 2008 VA examination report or 
the September 2008 addendum thereto.  The examination and 
addendum were conducted based on examination of the Veteran, 
a review of the service treatment records and claims file and 
the history provided by the Veteran.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.  As 
the examinations and opinions were rendered based upon all 
pertinent records and history, they are adequate.  

With respect to the representative's assertion that lay 
evidence was not properly considered the Board finds no error 
in proceeding.  The Board is required to conduct a de novo 
review of the evidence and has certainly considered the 
Veteran's lay assertions.  See 38 U.S.C.S. §7103(a).  It is 
also clear that the VA examiners took his reports into 
account, but ultimately relied more upon the results of 
objective testing at separation in rendering their opinions.

Lastly, with regards to the assertion that the claim for 
service connection of bilateral hearing loss was erroneously 
denied because hearing loss did not first meet the 
regulation's requirements during service, the Board 
disagrees.  This is not the basis of the Board's denial.  
Rather, the Board recognizes that hearing loss that satisfies 
the requirements of 38 C.F.R. § 3.385 need not be 
demonstrated in service if the evidence otherwise 
demonstrates that a current hearing loss disability is 
related to service.  Nevertheless, the Board finds, based 
upon the August 2008 examination report, the most probative 
evidence of record, that the evidence does not show that the 
Veteran's currently diagnosed hearing loss is attributable to 
his military service.  See Hensley, supra.  

The Board also notes that the September 2008 examiner stated 
that "ratable" hearing loss from service would be a strong 
indication that any tinnitus would be due to noise exposure 
in service.  The Board does not find that the examiner was 
referring to the criteria in 38 C.F.R. § 3.385 in this 
regard.  Indeed, it appears to the Board that the examiner 
used a term of art referring to whether the Veteran's service 
audiograms showed any hearing loss for purposes of a 
diagnosis, as opposed to an actual "rating" for VA 
disability purposes.  See Stedman's Medical Dictionary, at 
1497-8 (26th ed. 1995) (defining "rate" as a "record of 
the measurement of an event or process in terms of its 
relation to some fixed standard").

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl, 21 
Vet. App. at 123.  Once VA provides an examination, it must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr, 21 Vet. App. 311 2007.  In this 
regard, the Board concedes that the September 2008 addendum 
is awkwardly worded.  However, when the opinion is viewed in 
its entirety, and in the context of the full examination, it 
is clear that the examiner did not feel that the Veteran's 
tinnitus was attributable to noise exposure in service due to 
the Veteran's normal in-service audiograms.  Moreover, it is 
clear that the September 2008 examiner also felt that if the 
Veteran's tinnitus were attributable to service, it would be 
through exposure to noise - the same basis as bilateral 
hearing loss.  The examiner specifically concluded on this 
basis that tinnitus was not attributable to service.  The 
examiner's choice of language is not error where the opinion 
is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); 
Evans v. West, 12 Vet. App. 22 (1998).

The Board further notes that the presumptive service 
connection regulations do not result in a favorable outcome 
with respect to bilateral hearing loss.  There is no clinical 
or otherwise competent evidence indicating that the Veteran's 
claimed bilateral hearing loss manifested to a compensable 
degree within the first post-service year.  38 C.F.R. §§ 
3.307, 3.309.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against granting service connection for bilateral hearing 
loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


